DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 15/904,208 on April 29, 2021. Claims 1-18, 20 and 21 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-18, 20 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

keeping one or more remaining source drivers in the identified group of source drivers enabled to drive pixels coupled to the outputs of the identified group of source drivers…”

Respectfully, this limitation does not have support in the written description. Applicant notes Figure 4, [0040]-[0045] and claims the identified group of source drivers corresponds to a first polarity state. Furthermore, a specified number within this identified group can be individually selected, seemingly supported in Figure 4 and in general, the written description notes of switches to control each of the lines. However, the language regarding disabling some, but “keeping one or more remaining source drivers in the identified group of source drivers enabled to drive pixels coupled to the outputs of the identified group of source drivers” is not supported by the written description. This concept of splitting, i.e. disabled and enabled, within the same identified group is not found in detail/reasonable possession.

Similar issues exist in Claim 6 and 11. Respectfully, dependent claims 2-5, 7-10, 12-18, 20 and 21 do not resolve the above issues and the same reasoning is applicable to these claims as well.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. ( US 2014/0320464 A1 ).

	Ryu teaches in Claim 1:
	A method ( [0002] discloses a charge sharing method for liquid crystal displays ), comprising: 
receiving control information and a row of display data for display on a row of a display panel ( Figure 1, [0087]-[0089] disclose a timing controller 160A which can apply signals to the source driver 120 and row driver 130, in response to receiving a plurality of signals, such as a master clock signal, synchronization signals, etc ); 
sending the row of display data to a plurality of channels in accordance with the control information, each channel including a respective one of a plurality of source drivers and configured for supplying a respective portion of the row of display data to a respective one of a plurality of columns of pixels in the display panel using the respective one of the plurality of source drivers; outputting, by the plurality of source drivers, the row of display data to the row of the display panel ( Figure 1, [0075]-[0076] disclose a channel buffer 120A-1, which is shown in more detail in Figure 3. [0106], please note a plurality of buffers (read as a plurality of channels) which receive various signals which are then output to the columns of pixels. Furthermore, Figure 3, [0106] disclose a plurality of source lines CH1 to CH6, associated with the plurality of buffers and display data is supplied to each of these lines/portions ); 
( Figure 4, [0026]-[0027], [0116] disclose a first period of time in which the source lines are driven with display data (see active interval ACT). In a period following the first period of time, during a blanking interval/charge sharing interval (see horizontal blanking period at the end of each line and/or vertical blanking period at the end of each frame. ), it is determined if charge sharing should be initiated. The end of the ACT period and initial beginning of the HB/VB periods indicate a change in functionality and is interpreted as row completion indicator ); 
in response to receiving the row completion indicator, detecting initiation of a polarity period ( Figure 4, [0124] discloses the intervals HB and VB are charge sharing intervals occurring after the ACT period, i.e. subsequent. [0022], [0208] disclose determining polarities of the source lines in the image data during these charge sharing intervals. Figure 18, [0207], etc disclose that after the display data has been driven, a charge sharing/polarity determination period begins, see steps S110 and S120 ); 
in accordance with a detection of the initiation of the polarity period, determining, for each channel, a respective polarity state of the respective portion of the row of display data sent to the respective one of the plurality of source drivers ( Figures 3 and 4, [0110] discloses either a first polarity (+) or a second polarity (-) is assigned to each buffer/channel/source line. Note the connection to odd and even share lines to match their respective polarities ); 
identifying a group of source drivers corresponding to a first polarity state, each source driver in the group of source drivers outputting a corresponding portion of the row of display data with the first polarity state during the polarity period ( [0204] disclose grouping source lines based on their determined respective first or second polarity, i.e. positive or negative. [0108] discloses the odd buffers are grouped together as well as the even buffers being grouped together as well. For purposes of interpretation, [0110] discloses the first polarity is positive and the second polarity is negative and [0202] discloses the buffers connected to the ODD share lines have the first/positive polarity. The buffers connected to the ODD share line, such as BUF1, BUF3, BUF5, etc can be interpreted as the identified group of source drivers corresponding to a first polarity (positive) ); 
electrically coupling outputs of source drivers in the identified group of source drivers during the polarity period ( Figure 4, [0128]-[0130] disclose the switching signals for the odd group of buffers and as a result, the various buffers are connected together. It is clear that the identified group of buffers, i.e. the ones connected to the ODD share line, have their outputs electrically coupled together, in order to perform charge sharing (described in more detail below). See Figure 4 for the odd numbered columns sharing their charges by being their outputs coupled together ); and 
in accordance with a determination that the display panel enters a low power state enabled by selectively disabling source drivers in the identified group of source drivers ( Initially, the reasoning above is regarding connected and grouping buffers together, with the purpose of performing charge sharing. [0124] discloses this charge sharing is done in the charge sharing interval HB and VB and the charge sharing line SL1 is connected to the odd numbered buffers during those intervals. The Z-inversion method is used and [0069], etc, discloses this scheme is used for reducing power usage and dissipation (read as the display entering a low power state when Z-inversion is used in the charge sharing intervals. [0078], etc, disclose the determination on whether or not to use Z-inversion (and reduce power) is made based on a change amount of image data. When compared to thresholds, if it is determined to perform charge sharing, then Z-inversion is used, i.e. entering a low power state. Charge sharing is a process of enabling and disabling source drivers in an odd or even group, as shown in Figure 3 ): 
individually selecting each of a specified number of source drivers corresponding to the first polarity state in the identified group of source drivers, the specified number of source drivers being greater than one ( [0078] disclose generating charge sharing switch signals, such as SW_ODD for the odd numbered buffers (the identified group of source drivers, such as BUF1, BUF3, BUF5, i.e. a specified number being three). They are individually selected in the sense that each of these buffers has its own SW_ODD switch, as shown in Figure 3 ); and 
sending separate disable signals to disable respective output amplifiers of the specified number of source drivers of the identified group of source drivers during the polarity period ( [0112]-[0113] disclose that during the active interval ACT of image display, switch signal SW_OUT is activated. However, during the charge sharing interval HB or VB (polarity period), SW_OUT is deactivated. Figure 3 shows each of the odd buffers has its own SW_OUT switch and is separately/individually disabled/deactivated, and this is applied to the output of the amplifier, as shown ), and keeping one or more remaining source drivers in the identified group of source drivers enabled to drive pixels coupled to the outputs of the identified group of source drivers ( It is unclear if Applicant meant to have a distinction between output amplifiers (in the preceding limitation) versus source drivers (in this limitation). However, even though the output amplifiers, namely BUF1, BUF3, BUF5, etc, are disabled (via SW_OUT), this is to disconnect the driving potential. However, the source drivers, at the PAD outputs, of these, and the “remaining” source drivers, are still connected together (via SW_ODD) to drive charge sharing to and through the pads, i.e. to the pixels. To clarify, Figure 4 shows the output pads to the lines Y1-Y6 (and the associated pixels) ), while electrically coupling to each other the outputs of the identified group of source drivers including the specified number of source drivers. ( Figure 3, even though the amplifiers are disabled by a deactivate SW_OUT signal, the further along outputs, at the PAD points, such as PAD1, PAD3, PAD5, etc, are electrically coupled together during the charge sharing interval. [0115] discloses the complementary signals/relationship between SW_OUT and the ODD share line, i.e. disabling SW_OUT and activated SW_ODD/SL1 to electrically couple the outputs )

	Ryu teaches in Claim 2:
	The method of claim 1, wherein the row completion indicator is a horizontal blanking indicator. ( [0116], [0221] disclose the charge sharing interval is denoted as a horizontal blanking interval. At this point, the image data that was sent is analyzed (as it has completed) )

	Ryu teaches in Claim 3:
	The method of claim 1, wherein the polarity period corresponds to a time period during which a polarity inversion signal remains in the same polarity state. ( [0202] discloses the two switch signals are supplied during a first frame, and then they are reversed. However, they are held/remain during the first period, i.e. remains in the same polarity state. Figure 4 shows HB and VB and during that particular period, the signals are maintained )


	The method of claim 3, further comprising connecting outputs of the source drivers in the identified group of source drivers together during the polarity period independent of the polarity inversion signal changing from a first state to a second state. ( [0202], [0208] disclose grouping the source drivers based on a same polarity. [0121] discloses the groups are independent, i.e. odd from even, etc. Regardless of the change in polarity, the grouping is maintained until a later time/analysis. While the polarities can be inverted during the next frame, the connections, i.e. odd and even, are still maintained, even if the polarity changes )

	Ryu teaches in Claim 5:
	The method of claim 1, wherein connecting outputs of the source drivers in the identified group of source drivers together during the polarity period comprises connecting outputs of source drivers coupled to even numbered channels together and separately connecting outputs of source drivers coupled to odd numbered channels together within the identified group of source drivers. ( [0121], [0202], [0208] disclose grouping certain source lines based on odd and even polarities similarities. For examples, CH1, CH3 and CH5 are all odd and CH2, CH4 and CH6 are all even. Please note the switching signals is how these are connected together )
		
	Ryu teaches in Claim 6:
	A method ( [0002] discloses a charge sharing method for liquid crystal displays ), comprising: 
receiving control information and a row of display data for display on a row of a display panel ( Figure 1, [0087]-[0089] disclose a timing controller 160A which can apply signals to the source driver 120 and row driver 130, in response to receiving a plurality of signals, such as a master clock signal, synchronization signals, etc ); 
sending the row of display data to a plurality of channels in accordance with the control information, each channel including a respective one of a plurality of source drivers and configured for supplying a respective portion of the row of display data to a respective one of a plurality of columns of pixels in the display panel using the respective one of the plurality of source drivers; outputting the row of display data to the row of the display panel ( Figure 1, [0075]-[0076] disclose a channel buffer 120A-1, which is shown in more detail in Figure 3. [0106], please note a plurality of buffers (read as a plurality of channels) which receive various signals which are then output to the columns of pixels. Furthermore, Figure 3, [0106] disclose a plurality of source lines CH1 to CH6, associated with the plurality of buffers and display data is supplied to each of these lines/portions ); 
determining, during a polarity period ( Figure 4, [0124] discloses the intervals HB and VB are charge sharing intervals occurring after the ACT period, i.e. subsequent. [0022], [0208] disclose determining polarities of the source lines in the image data during these charge sharing intervals. Figure 18, [0207], etc disclose that after the display data has been driven, a charge sharing/polarity determination period begins, see steps S110 and S120 ), a polarity state of the row of display data sent to one or more of the plurality of source drivers ( Figures 3 and 4, [0110] discloses either a first polarity (+) or a second polarity (-) is assigned to each buffer/channel/source line. Note the connection to odd and even share lines to match their respective polarities; 
identifying a group of source drivers corresponding to a first polarity state, each source driver in the group of source drivers outputting a corresponding portion of the row of display ( [0204] disclose grouping source lines based on their determined respective first or second polarity, i.e. positive or negative. [0108] discloses the odd buffers are grouped together as well as the even buffers being grouped together as well. For purposes of interpretation, [0110] discloses the first polarity is positive and the second polarity is negative and [0202] discloses the buffers connected to the ODD share lines have the first/positive polarity. The buffers connected to the ODD share line, such as BUF1, BUF3, BUF5, etc can be interpreted as the identified group of source drivers corresponding to a first polarity (positive) ); 
electrically coupling outputs of source drivers in the identified group of source drivers during the polarity period ( Figure 4, [0128]-[0130] disclose the switching signals for the odd group of buffers and as a result, the various buffers are connected together. It is clear that the identified group of buffers, i.e. the ones connected to the ODD share line, have their outputs electrically coupled together, in order to perform charge sharing (described in more detail below). See Figure 4 for the odd numbered columns sharing their charges by being their outputs coupled together ); and 
in accordance with a determination that the display panel enters a low power state enabled by selectively disabling source drivers in the identified group of source drivers ( Initially, the reasoning above is regarding connected and grouping buffers together, with the purpose of performing charge sharing. [0124] discloses this charge sharing is done in the charge sharing interval HB and VB and the charge sharing line SL1 is connected to the odd numbered buffers during those intervals. The Z-inversion method is used and [0069], etc, discloses this scheme is used for reducing power usage and dissipation (read as the display entering a low power state when Z-inversion is used in the charge sharing intervals. [0078], etc, disclose the determination on whether or not to use Z-inversion (and reduce power) is made based on a change amount of image data. When compared to thresholds, if it is determined to perform charge sharing, then Z-inversion is used, i.e. entering a low power state. Charge sharing is a process of enabling and disabling source drivers in an odd or even group, as shown in Figure 3 ): 
individually selecting each of a specified number of source drivers corresponding to the first polarity state in the identified group of source drivers, the specified number of source drivers being greater than one ( [0078] disclose generating charge sharing switch signals, such as SW_ODD for the odd numbered buffers (the identified group of source drivers, such as BUF1, BUF3, BUF5, i.e. a specified number being three). They are individually selected in the sense that each of these buffers has its own SW_ODD switch, as shown in Figure 3 ); and 
sending separate disable signals to disable respective output amplifiers of the specified number of source drivers of the identified group of source drivers during the polarity period ( [0112]-[0113] disclose that during the active interval ACT of image display, switch signal SW_OUT is activated. However, during the charge sharing interval HB or VB (polarity period), SW_OUT is deactivated. Figure 3 shows each of the odd buffers has its own SW_OUT switch and is separately/individually disabled/deactivated, and this is applied to the output of the amplifier, as shown ), and keeping one or more remaining source drivers in the identified group of source drivers enabled to drive pixels coupled to the outputs of the identified group of source drivers ( It is unclear if Applicant meant to have a distinction between output amplifiers (in the preceding limitation) versus source drivers (in this limitation). However, even though the output amplifiers, namely BUF1, BUF3, BUF5, etc, are disabled (via SW_OUT), this is to disconnect the driving potential. However, the source drivers, at the PAD outputs, of these, and the “remaining” source drivers, are still connected together (via SW_ODD) to drive charge sharing to and through the pads, i.e. to the pixels. To clarify, Figure 4 shows the output pads to the lines Y1-Y6 (and the associated pixels) ), while electrically coupling to each other the outputs of the identified group of source drivers including the specified number of source drivers. ( Figure 3, even though the amplifiers are disabled by a deactivate SW_OUT signal, the further along outputs, at the PAD points, such as PAD1, PAD3, PAD5, etc, are electrically coupled together during the charge sharing interval. [0115] discloses the complementary signals/relationship between SW_OUT and the ODD share line, i.e. disabling SW_OUT and activated SW_ODD/SL1 to electrically couple the outputs )
	
	Ryu teaches in Claim 7:
	The method of claim 6, wherein a charge sharing enable signal is generated using a row completion indicator to control electrically coupling outputs of source drives in the identified group of source drivers and the charge sharing enable signal is a horizontal blanking indicator. ( [0116], [0221] disclose the charge sharing interval is denoted as a horizontal blanking interval. At this point, the image data that was sent is analyzed (as it has completed). This reads on a charge sharing signal and as a result, particulars groups of source lines are driven together, i.e. electrically coupled. Figure 4 shows HB is the charge sharing interval and is generated at the completion of the previous active/image displaying period ACT )

	Ryu teaches in Claim 8:
( [0202] discloses the two switch signals are supplied during a first frame, and then they are reversed. However, they are held/remain during the first period, i.e. remains in the same polarity state )

	Ryu teaches in Claim 9:
	The method of claim 8, further comprising connecting outputs of the source drivers in the identified group of source drivers together during the polarity period independent of the polarity inversion signal changing from a first state to a second state. ( [0202], [0208] disclose grouping the source drivers based on a same polarity. [0121] discloses the groups are independent, i.e. odd from even, etc. Regardless of the change in polarity, the grouping is maintained until a later time/analysis. While the polarities can be inverted during the next frame, the connections, i.e. odd and even, are still maintained, even if the polarity changes )

	Ryu teaches in Claim 10:
	The method of claim 8, wherein electrically coupling outputs of the source drivers in the identified group of source drivers comprises connecting outputs of source drivers coupled to even numbered channels together and separately connecting outputs of source drivers coupled to odd numbered channels together within the identified group of source drivers. ( [0121], [0202], [0208] disclose grouping certain source lines based on odd and even polarities similarities. For examples, CH1, CH3 and CH5 are all odd and CH2, CH4 and CH6 are all even. Please note the switching signals is how these are connected together )


	A display panel system ( [0002] discloses a charge sharing method for liquid crystal displays ) comprising: 
a video receiver configured to receive a video input signal and one or more control signals, the video input signal comprising display data organized into a plurality of rows ( Figure 1, [0087]-[0089] disclose a timing controller 160A which can apply signals to the source driver 120 and row driver 130, in response to receiving a plurality of signals, such as a master clock signal, synchronization signals, etc ) and the control signals comprising a row completion signal ( Figure 4, [0026]-[0027], [0116] disclose a first period of time in which the source lines are driven with display data (see active interval ACT). In a period following the first period of time, during a blanking interval/charge sharing interval (see horizontal blanking period at the end of each line and/or vertical blanking period at the end of each frame. ), it is determined if charge sharing should be initiated. The end of the ACT period and initial beginning of the HB/VB periods indicate a change in functionality and is interpreted as row completion indicator ); 
a display data analysis module configured to map a row of display data to a plurality of channels in accordance with the control signals, each channel including a respective one of a plurality of source drivers and configured for supplying a respective portion of the row of display data to a respective one of a plurality of columns of sub-pixels included in a display panel using the respective one of the plurality of source drivers ( Figure 1, [0075]-[0076] disclose a channel buffer 120A-1, which is shown in more detail in Figure 3. [0106], please note a plurality of buffers (read as a plurality of channels) which receive various signals which are then output to the columns of pixels. Furthermore, Figure 3, [0106] disclose a plurality of source lines CH1 to CH6, associated with the plurality of buffers and display data is supplied to each of these lines/portions ); and 
a charge sharing controller ( Figure 3, [0176] discloses odd and even switches for applying the charge sharing method. It is clear that there is a controller/means for this ) configured to: 
receive the row completion signal subsequent to the plurality of source drivers outputting the row of display data to the row of the display panel ( The same reasoning above is applicable here as well: Figure 4, [0026]-[0027], [0116] disclose a first period of time in which the source lines are driven with display data (see active interval ACT). In a period following the first period of time, during a blanking interval/charge sharing interval (see horizontal blanking period at the end of each line and/or vertical blanking period at the end of each frame. ), it is determined if charge sharing should be initiated. The end of the ACT period and initial beginning of the HB/VB periods indicate a change in functionality and is interpreted as row completion indicator ); 
in response to receiving the row completion signal, detect initiation of a polarity period ( Figure 4, [0124] discloses the intervals HB and VB are charge sharing intervals occurring after the ACT period, i.e. subsequent. [0022], [0208] disclose determining polarities of the source lines in the image data during these charge sharing intervals. Figure 18, [0207], etc disclose that after the display data has been driven, a charge sharing/polarity determination period begins, see steps S110 and S120 ); 
in accordance with a detection of the initiation of the polarity period, determine, for each channel, a respective polarity state of the respective portion of the row of display data sent to the respective one of the plurality of source drivers ( Figures 3 and 4, [0110] discloses either a first polarity (+) or a second polarity (-) is assigned to each buffer/channel/source line. Note the connection to odd and even share lines to match their respective polarities ); 
identify a group of source drivers from the plurality of source drivers corresponding to a first polarity state, each source driver in the group of source drivers outputting a corresponding portion of the row of display data with the first polarity state during the polarity period ( [0204] disclose grouping source lines based on their determined respective first or second polarity, i.e. positive or negative. [0108] discloses the odd buffers are grouped together as well as the even buffers being grouped together as well. For purposes of interpretation, [0110] discloses the first polarity is positive and the second polarity is negative and [0202] discloses the buffers connected to the ODD share lines have the first/positive polarity. The buffers connected to the ODD share line, such as BUF1, BUF3, BUF5, etc can be interpreted as the identified group of source drivers corresponding to a first polarity (positive) ); 
electrically couple outputs of source drivers in the identified group of source drivers ( Figure 4, [0128]-[0130] disclose the switching signals for the odd group of buffers and as a result, the various buffers are connected together. It is clear that the identified group of buffers, i.e. the ones connected to the ODD share line, have their outputs electrically coupled together, in order to perform charge sharing (described in more detail below). See Figure 4 for the odd numbered columns sharing their charges by being their outputs coupled together ); and  
in accordance with a determination that the display panel enters a low power state enabled by selectively disabling source drivers in the identified group of source drivers ( Initially, the reasoning above is regarding connected and grouping buffers together, with the purpose of performing charge sharing. [0124] discloses this charge sharing is done in the charge sharing interval HB and VB and the charge sharing line SL1 is connected to the odd numbered buffers during those intervals. The Z-inversion method is used and [0069], etc, discloses this scheme is used for reducing power usage and dissipation (read as the display entering a low power state when Z-inversion is used in the charge sharing intervals. [0078], etc, disclose the determination on whether or not to use Z-inversion (and reduce power) is made based on a change amount of image data. When compared to thresholds, if it is determined to perform charge sharing, then Z-inversion is used, i.e. entering a low power state. Charge sharing is a process of enabling and disabling source drivers in an odd or even group, as shown in Figure 3 ): 
individually select each of a specified number of source drivers corresponding to the first polarity state in the identified group of source drivers, the specified number of source drivers being greater than one ( [0078] disclose generating charge sharing switch signals, such as SW_ODD for the odd numbered buffers (the identified group of source drivers, such as BUF1, BUF3, BUF5, i.e. a specified number being three). They are individually selected in the sense that each of these buffers has its own SW_ODD switch, as shown in Figure 3 ); and 
sending separate disable signals to disable respective output amplifiers of the specified number of source drivers of the identified group of source drivers during the polarity period ( [0112]-[0113] disclose that during the active interval ACT of image display, switch signal SW_OUT is activated. However, during the charge sharing interval HB or VB (polarity period), SW_OUT is deactivated. Figure 3 shows each of the odd buffers has its own SW_OUT switch and is separately/individually disabled/deactivated, and this is applied to the output of the amplifier, as shown ), and keeping one or more remaining source drivers in the identified group of source drivers enabled to drive pixels coupled to the outputs of the identified group of source drivers ( It is unclear if Applicant meant to have a distinction between output amplifiers (in the preceding limitation) versus source drivers (in this limitation). However, even though the output amplifiers, namely BUF1, BUF3, BUF5, etc, are disabled (via SW_OUT), this is to disconnect the driving potential. However, the source drivers, at the PAD outputs, of these, and the “remaining” source drivers, are still connected together (via SW_ODD) to drive charge sharing to and through the pads, i.e. to the pixels. To clarify, Figure 4 shows the output pads to the lines Y1-Y6 (and the associated pixels) ), while electrically coupling to each other the outputs of the identified group of source drivers including the specified number of source drivers. ( Figure 3, even though the amplifiers are disabled by a deactivate SW_OUT signal, the further along outputs, at the PAD points, such as PAD1, PAD3, PAD5, etc, are electrically coupled together during the charge sharing interval. [0115] discloses the complementary signals/relationship between SW_OUT and the ODD share line, i.e. disabling SW_OUT and activated SW_ODD/SL1 to electrically couple the outputs )

	Ryu teaches in Claim 12:
	The display panel system of claim 11, wherein the charge sharing enable signal is generated using the row completion signal to control electrically coupling outputs of source drives in the identified group of source drivers. ( [0116], [0221] disclose the charge sharing interval is denoted as a horizontal blanking interval. At this point, the image data that was sent is analyzed (as it has completed). This reads on a charge sharing signal and as a result, particulars groups of source lines are driven together, i.e. electrically coupled. Figure 4 shows HB is the charge sharing interval and is generated at the completion of the previous active/image displaying period ACT )

	Ryu teaches in Claim 13:
	The display panel system of claim 12, wherein the row completion signal is a horizontal blanking signal. ( As noted in the reasoning of Claim 12, the horizontal blanking interval is when the analysis is performed. It is the completion of the display data in which this analysis is triggered )

	Ryu teaches in Claim 14:
	The display panel system of claim 11, wherein the charge sharing controller is configured to connect outputs of source drivers coupled to even numbered channels together and separately connect outputs of source drivers coupled to odd numbered channels together within the identified group of source drivers. ( [0121], [0202], [0208] disclose grouping certain source lines based on odd and even polarities similarities. For examples, CH1, CH3 and CH5 are all odd and CH2, CH4 and CH6 are all even. Please note the switching signals is how these are connected together )

	Ryu teaches in Claim 15:
	The display panel system of claim 11, wherein the polarity period represents a time period during which a polarity inversion signal remains in the first polarity state. ( [0202] discloses the two switch signals are supplied during a first frame, and then they are reversed. However, they are held/remain during the first period, i.e. remains in the same polarity state )

	Ryu teaches in Claim 16:
	The display panel system of claim 15, wherein the charge sharing controller is configured to connect outputs of the source drivers in the identified group of source drivers together during the polarity period independent of the polarity inversion signal changing from a first state to a second state. ( [0202], [0208] disclose grouping the source drivers based on a same polarity. [0121] discloses the groups are independent, i.e. odd from even, etc. Regardless of the change in polarity, the grouping is maintained until a later time/analysis. While the polarities can be inverted during the next frame, the connections, i.e. odd and even, are still maintained, even if the polarity changes )

	Ryu teaches in Claim 17:
	The display panel system of claim 11, wherein the charge sharing controller is configured to disconnect outputs of the source drivers in the identified group of source drivers subsequent to an end of a horizontal blanking interval. ( [0112]-[0115], [0202], [0221] disclose details of turning switches off, or keeping them off during certain time periods. The charge sharing is performed during the horizontal blanking period when no display data is being displayed, so when the display period starts back up, the blank period, and thus, the charge sharing, is stopped, i.e. switches being disconnected. SW_OUT is activated during the ACT period and as a result, SW_ODD/SW_EVEN is disconnected at the end of the HB/VB charge sharing intervals )

	Ryu teaches in Claim 18:
	The method of claim 1, wherein sending the separate disable signals to disable the respective output amplifiers of the specified number of source drivers of the identified group of source drivers includes placing the respective output amplifiers of the specified number of source drivers of the group of source drivers in a high impedance state, and the respective output amplifiers of each of the specified number of source drivers of the group of source drivers consumes substantially no power under the high impedance state. ( Respectfully, Figure 3 shows the plurality of switches SW_OUT and upon deactivation of these switches, the amplifiers are disconnected/floating and consume substantially no power as they are disconnected )

	Ryu teaches in Claim 20:
	The method of claim 18, wherein the respective output amplifiers of the group of source drivers consumes substantially no power when power consumed by the respective output amplifiers of the specified number of source drivers of the group of the source drivers is less than a substantially low power threshold. ( The same reasoning applied in Claim 18 is also applicable here as well. Please note the term “substantially” is not well defined here. By disconnecting the switches, it is intended/desired to not be conducting, i.e. with a goal/threshold of low power/current )

	Ryu teaches in Claim 21:
( Respectfully, Figure 3 shows the plurality of switches SW_OUT and upon deactivation of these switches, the amplifiers are disconnected/floating and consume substantially no power as they are disconnected )

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant’s representatives, Attorneys Jianbai Jenn Wang and Pablo Herrera, are thanked for their time to discuss the application in an interview held on April 26, 2021. In light of that, claim amendments were made to better define the invention. Please note the updated rejection in light of the claim amendments.
	Applicant points to support for the new limitations in Figure 4, [0040]-[0045], but this level of claim language is seemingly not found in this citation or any other citation. The concept of charge sharing is that while the amplifiers of the data drive lines is disabled, the outputs are still connected and this is still provided/shared to/through the pixels. However, the concept of disabling some amplifiers and enabling other/remaining source drivers, does not have support in the specification, or perhaps is not being claimed/defined properly?
	To address Applicant’s arguments, Ryu does indeed teach of disabling BUF1-BUF2, BUF6 separately, in the sense that each buffer has a SW_OUT switch. Regardless of whether or 
	As for the low power aspect, Applicant’s representatives noted that there was a multi-aspect of driving in the current invention, i.e. two distinct modes/periods, whereas it was alleged that Ryu only taught of one. However, this concept is not well defined and perhaps this is a path forward to overcome the current rejection.
	
	
Conclusion
8.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621